Citation Nr: 0117054	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  94-29 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen a claim for service connection for a 
psychiatric disorder ("nervous condition") other than post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to an increased (compensable) rating for 
hypertrophic calluses of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from June 
1970 to September 1972.

In June 1973, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, granted service 
connection for hypertrophic calluses of the feet and assigned 
a noncompensable (i.e., 0 percent) rating.  The RO denied 
service connection for a psychiatric disorder ("nervous 
condition").  Later in June 1973, the RO notified the 
veteran of its decision and of his procedural and appellate 
rights.  He did not appeal the decision and it became final.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 
(1998).

In January 1993, the RO in Boston, Massachusetts, which now 
has jurisdiction over the veteran's claims, continued to deny 
service connection for a nervous condition; the RO also 
denied, for the first time, a claim for service connection 
for PTSD, and determined the veteran was not entitled to an 
increased (compensable) rating for the hypertrophic calluses 
on his feet.  He appealed to the Board of Veterans' Appeals 
(Board) for service connection for a psychiatric disorder, to 
include PTSD, and for a compensable rating for the calluses 
on his feet.

Since the veteran's initial claim in June 1973 for service 
connection for a psychiatric disorder ("nervous condition") 
did not include references to PTSD, it must be determined 
whether he has submitted "new and material" evidence 
since that decision to reopen this claim.  Suttman v. Brown, 
5 Vet. App. 127, 135 (1993); Manio v. Derwinski, 1 Vet. App. 
140 (1991).  For the reasons discussed below, the Board will 
conclude that he has, and this claim will be reopened and 
further addressed, along with the remaining claims for 
service connection for PTSD and a compensable rating for the 
hypertrophic calluses, in the REMAND following the ORDER.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that new and material evidence has been 
submitted since the June 1973 RO decision to reopen, and 
grant, his claim for service connection for a nervous 
condition.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that new and material evidence has 
been submitted to reopen the claim for service connection for 
a nervous condition.


FINDINGS OF FACT

1.  In June 1973, the RO denied service connection for a 
psychiatric disorder ("nervous condition"); later in June 
1973, the RO notified the veteran of the decision, and of his 
procedural and appellate rights, and he did not appeal.

2.  Medical and other evidence has been submitted since the 
June 1973 RO decision that is relevant to, and probative of, 
the question of whether the veteran has a nervous condition 
that is related to his service in the military.


CONCLUSION OF LAW

Since evidence that is both new and material has been 
submitted since the June 1973 RO decision that denied service 
connection for a nervous condition, the claim for this 
benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decisions of the RO, if not timely appealed, are final and 
binding on the veteran, except that the claim may later be 
reopened by the submission of evidence that is both "new and 
material."  38 U.S.C.A. §§ 5108, 7105.

The United States Court of Veterans Appeals (Court) held in a 
precedent decision that, in order to reopen a previously 
denied claim that became final, there must be new and 
material evidence since the claim was last disallowed 
on any basis (if that decision was not timely appealed), and 
not just since the claim was last disallowed on the full 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, 
the "starting point" in this appeal for determining whether 
new and material evidence has been submitted is June 1973-
since the veteran did not appeal that decision despite being 
given proper notice of it and being apprised of his 
procedural and appellate rights.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200.

For evidence to be deemed "new," it must not be cumulative 
or redundant of evidence already on file; to be "material," 
it must be relevant to, and probative of, the issue at hand.  
38 C.F.R. § 3.156; see also Hodge v. West, No. 98-7017 
(Fed. Cir. Sept. 16, 1998) (eliminating the Court-imposed 
requirement that the evidence in question, when considered 
along with all of the evidence of record, both new and old, 
be of sufficient probative value to change the outcome of the 
case).  Section 3.156 only requires that the evidence in 
question, by itself, or when considered in conjunction with 
the evidence already of record, be of sufficient significance 
that it must be considered in order to fairly decide the 
merits of the claim.  Hence, this is the standard that must 
be employed by the Board.  See 38 U.S.C.A. § 7104(c).  It 
should also be noted that, for the limited purpose 
of determining whether new and material evidence has been 
submitted to reopen a claim, the Board must presume that the 
evidence in question is credible.  Justus v. Principi, 
3 Vet. App. 510 (1992).

The medical and other evidence that has been submitted since 
the June 1973 RO decision includes records of treatment that 
the veteran received from October to November 1982 while an 
inpatient at The Arbour Hospital.  He was admitted for 
psychiatric related symptoms, including chronic depression, 
and it was indicated that he had recently attempted suicide.  
It also was indicated that he had received psychiatric 
treatment earlier that year at the Beth Israel Hospital, for 
identical or similar symptoms, and that he had been 
experiencing the depression and related pathology since he 
was in the military.  He underwent a mental status 
evaluation, and the discharge diagnoses were:  (1) passive-
aggressive personality disorder and (2) atypical bipolar 
disorder.

Other evidence submitted since the RO's June 1973 decision 
includes records of inpatient and outpatient treatment that 
the veteran received at a VA hospital in May and June 1992.  
Those records also report a history of psychiatric related 
pathology (depression, etc.) dating back to when he was on 
active duty in the military.  Diagnoses were (1) bipolar 
disorder, (2) paranoid personality disorder, (3) PTSD, and 
(4) past abuse of alcohol-in remission.  One of the treating 
psychiatrists commented after a June 1992 consultation that 
the bipolar disorder had been exacerbated by "stress" and 
"certainly complicated by the experiences that the veteran 
had while in the military...."

In other statements that have been submitted since the RO's 
June 1973 decision, the veteran alleges that he was 
repeatedly subjected to threats and harassment by his 
superiors during service over falsified ("trumped up") 
charges concerning the trafficking of narcotics, when, in 
actuality, he was only trying to help to straighten out the 
lives of those involved.  He says that the constant pressure 
that he received from his superiors, who thought he was 
guilty and wanted him out of the military, in turn, created 
an enormous amount of mental stress and anguish, and that he 
ultimately just succumbed to the pressure after he received 
three Article 15 citations, was court-martialed, and 
eventually was incarcerated.  The statements pertaining to 
the incidents in service suggest that he was not, in fact, 
guilty of the charges, or at least was much less so than 
charged, and that he did have a very difficult time coping 
and dealing with the situation.

The evidence submitted tends to corroborate the veteran's 
allegation of stressful experiences in service, which is 
otherwise consistent with his service medical records that 
show he received treatment on various occasions for 
complaints of nervousness, and that a depressive reaction-
manifested by hypochondriacal symptoms-was noted.  Also, the 
medical records that he has submitted since the June 1973 RO 
decision indicate that he continues to suffer from mental 
illness of various sorts (bipolar disorder, PTSD, passive-
aggressive personality disorder, paranoid personality 
disorder, etc.), and that some, or all, of these conditions 
are possibly a residual of his service in the military, 
including the way he was treated.  Of these conditions, 
service connection is only expressly precluded for the 
personality disorders.  See 38 C.F.R. § 3.303(c).  The others 
may be service connected, if supported by sufficient 
evidence, and the Board concludes that the evidence that has 
been submitted since June 1973 is both new and material and, 
therefore, sufficient to reopen the claim. See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).


ORDER

New and material evidence having been submitted, the claim 
for service connection for a nervous condition is reopened.


REMAND

It is not clear from the medical and other evidence on file 
whether any, some, or all of the psychiatric disorders that 
have been diagnosed to date (bipolar disorder, PTSD, passive-
aggressive personality disorder, paranoid personality 
disorder, etc.) are a residual of the veteran's service in 
the military, but, in particular, stressful experiences that 
he had during service, or, instead, are due to other factors 
that bear no relationship to his service in the military 
(notably, problems in his family life, including at least two 
past divorces, financial difficulties, etc.).  The veteran 
should undergo a VA psychiatric examination, by a board of 
psychiatrist, to identify all current psychiatric disorders 
and to obtain a medical opinion as to whether it is at least 
as likely as not that any are a residual of his service in 
the military-or any traumatic or unusually stressful 
experiences that he may have had during service.  See e.g., 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Once at the 
RO, the claims for the variously diagnosed psychiatric 
conditions can be consolidated to prevent piecemeal 
litigation of the appeal.

Further development is also necessary in this appeal to have 
the veteran undergo a VA dermatological examination, 
especially considering that it has been several years (July 
1993) since the hypertrophic calluses on his feet were last 
examined to determine their severity, and he alleges that 
they have grown worse.  Consequently, he should be examined 
to assist in making this determination.  Dizoglio v. Brown, 
9 Vet. App. 163 (1996); Proscelle v. Derwinski, 2 Vet. App. 
269 (1992).  Also, if he has received any additional 
treatment since his claims were last considered by the RO, 
this evidence should be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1993).

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify or submit any additional medical 
or other evidence that he believes might 
have a bearing on his appeal, including 
records of any treatment that he has 
received for any of the conditions at 
issue that are not currently on file.  
After securing any necessary release 
forms, the RO should request and 
associate with the claims file copies of 
all such treatment records.  If any 
records requested are unavailable, that 
fact should clearly be documented in the 
claims file.

2.  Upon completion of the above 
development, or after the veteran has 
been given a reasonable opportunity to 
submit additional evidence relevant 
to his case, he should undergo a VA 
psychiatric examination, by a board of 
psychiatrist, to identify all conditions 
(e.g., bipolar disorder, passive-
aggressive personality disorder, paranoid 
personality disorder, PTSD, etc.) 
currently present, and to obtain a 
medical opinion as to whether it is at 
least as likely as not that any 
identified are related to his service in 
the military-to include any stressful or 
other incident of service.  The report of 
the examination should by typewritten and 
reflect consideration of the veteran's 
pertinent medical history.  It is 
imperative that the examiners have access 
to the claims folder, and a copy of this 
REMAND, in connection with their 
examination.  All indicated tests must be 
completed and the findings reported in 
detail.  The examiners must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
and should, if necessary, cite to 
specific evidence in the record.

3.  The veteran should also undergo a VA 
dermatological examination to obtain a 
medical opinion as to the present severity of 
the hypertrophic calluses on his feet.  
The claims folder, and a copy of this REMAND, 
must be made available for review. The 
examiner must address all criteria of the 
applicable rating code and provide the 
rationale for any opinions expressed.

4.  The RO should review the examination 
reports to determine whether they are in 
compliance with this REMAND.  If deficient in 
any manner, they should be returned, along 
with the claims file, for immediate 
corrective action.

5.  After completion of the above 
development, and after completion of any 
other development deemed warranted by the 
record, the RO should readjudicate the 
claims in light of all additional 
evidence received, and all pertinent 
legal authority.  The RO must provide 
adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in this REMAND.

6.  If the benefits requested by the 
veteran continued to be denied, he and 
his representative should be furnished a 
supplemental statement of the case and 
given an opportunity to submit evidence 
and arguments in response thereto, prior 
to the case being returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to develop the facts pertinent 
to the claims and to insure due process of law.  By this 
action, the Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition warranted in this 
case. The veteran need take no action until otherwise 
notified, but he and/or his representative may furnish 
additional evidence and argument while the case is in remand 
status.  Colon v. Brown, 9 Vet. App. 104, 108 (1996); Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	KEITH W. ALLEN
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


